       Case 5:19-cv-01194-FB-ESC Document 43 Filed 04/21/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


FRITZ JOHN HOEFLEIN III, RAUL                    §
SOLIS III,                                       §
                                                 §                 SA-19-CV-01194-FB
                   Plaintiffs,                   §
                                                 §
vs.                                              §
                                                 §
CRESCENT DRILLING AND                            §
PRODUCTION, INC., CRESCENT                       §
DRILLING FOREMAN, INC.,                          §
                                                 §
                   Defendants.                   §

                                             ORDER

       Before the Court in the above-styled cause of action are Plaintiff’s Motion for

Conditional Certification and Court-Authorized Notice [#15]. This is a putative collective action

filed under the Fair Labor Standards Act, 29 U.S.C. 216, et seq. (“FLSA”) to recover unpaid

overtime compensation. Plaintiffs John Hoeflein, III, and Raul Solis, III, were opt-in Plaintiffs

in a lawsuit filed by Kevin Langen against Defendant Crescent Drilling & Production, Inc. See

SA-19-CV-00320-FB.        Langen’s case had been referred to the undersigned for all pretrial

proceedings. After Langen unexpectedly died, the Court severed Hoeflein’s and Solis’s claims

from Langen’s and opened this new cause of action. The case was automatically referred to the

undersigned upon its opening. The Court therefore has jurisdiction to enter this Order pursuant

to 28 U.S.C. § 636(b)(1)(A).

        Hoeflein and Solis (“Plaintiffs”) filed an Amended Complaint [#5], which is the live

pleading in this case. The Amended Complaint alleges that Defendant Crescent Drilling and

Production and Crescent Drilling Foreman (“Defendants”), an oilfield project management

company providing staff to the oil and gas industry, are a joint enterprise that employed Plaintiffs


                                                 1
        Case 5:19-cv-01194-FB-ESC Document 43 Filed 04/21/20 Page 2 of 4




as oilfield workers, misclassified them as independent contractors, and paid them a day rate with

no overtime compensation. Plaintiffs now ask the Court to certify the following class as a

collective action:

           All oilfield workers who provided services to or on behalf of Crescent
           Drilling & Production and/or Crescent Drilling Foreman during the past 3
           years who were classified as independent contractors and paid on a day-
           rate basis with no overtime.

The Court held a hearing on the motion on April 17, 2020, at which Plaintiffs and Defendants

appeared through counsel. At the close of the hearing, the Court issued an oral ruling granting in

part Plaintiffs’ motion, which it now memorializes with this brief written Order.

       To be entitled to conditional certification Plaintiffs must satisfy the lenient standard for

certification under Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987), which has been

adopted by the majority of courts in the Fifth Circuit. Sandoz v. Cingular Wireless LLC, 553

F.3d 913, 915 n.2 (5th Cir. 2008); Tolentino v. C & J Spec-Rent Servs., Inc., 716 F. Supp. 2d

642, 646 (S.D. Tex. 2010) (collecting cases). To satisfy the Lusardi standard, a plaintiff must

put forth “substantial allegations that the putative class members were together the victims of a

single decision, policy or plan.” Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1214 & n.8 (5th

Cir. 1995), overruled in part on other grounds by Desert Palace, Inc. v. Costa, 539 U.S. 90

(2003). In making this determination, courts consider such factors as whether “(1) there is a

reasonable basis for crediting the assertion that aggrieved individuals exist; (2) those aggrieved

individuals are similarly situated to the plaintiff in relevant respects given the claims and

defenses asserted; and (3) those individuals want to opt into the lawsuit.” Tolentino, 716 F.

Supp. 2d at 647 (internal citations omitted). However, not all courts have embraced the third

requirement of Lusardi. See, e.g., Villareal v. St. Luke’s Episcopal Hosp., 751 F. Supp. 2d 902,

916 (S.D. Tex. 2010).

                                                2
       Case 5:19-cv-01194-FB-ESC Document 43 Filed 04/21/20 Page 3 of 4




       Plaintiffs support their motion for conditional certification with the declarations of both

Hoeflein and Solis. These declarations state that Hoeflein and Solis were both classified as

independent contractors and required to work 12 hours a day based on a day rate with no

overtime compensation. The declarations further state that Defendants staffed and paid all

oilfield workers in this way. Hoeflein was staffed to work with Pioneer Natural Resources as a

Drilling Consultant, and Solis was staffed to work with Sanchez Oil & Gas as a Lead Operator.

Defendants oppose the motion in part because Plaintiffs’ proposed class includes oilfield workers

staffed to over 50 different customers, all of whom have different business practices that will be

relevant to the question of whether Plaintiffs were properly classified as independent contractors.

The Court agrees with Defendants on this point, that a class encompassing oilfield workers with

differing job titles and assignments to diverse customers would not serve the overarching case-

management purposes of conditional certification under the FLSA. Nonetheless, Plaintiffs have

established that a more limited class of oilfield workers is entitled to notice of this lawsuit, as

Plaintiffs’ declarations establish that there is a class of similarly situated workers who are victim

to a single pay policy. The Court will therefore limit the class to those workers staffed to

Sanchez and Pioneer, where Plaintiffs worked.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Conditional Certification

and Court-Authorized Notice [#15] is GRANTED IN PART.

       IT IS FURTHER ORDERED that the following class is conditionally certified:

           All oilfield workers who provided services to or on behalf of Crescent
           Drilling & Production and/or Crescent Drilling Foreman and were staffed
           to Sanchez Oil & Gas Corporation or Pioneer Natural Resources Company
           during the past 3 years who were classified as independent contractors and
           paid on a day-rate basis with no overtime.




                                                 3
        Case 5:19-cv-01194-FB-ESC Document 43 Filed 04/21/20 Page 4 of 4




        IT IS FURTHER ORDERED that within 14 days after entry of this Order, on or

before May 5, 2020, the parties are required to meet and confer regarding the substance of

Plaintiff’s proposed notice and to submit to the Court their proposed notice for approval in light

of this Order. If the parties successfully reach an agreement regarding the notice, they should

notify the Court of the same. If there are portions of the notice on which the parties do not agree,

the parties should clarify which portions of the notice are agreed and which are disputed, and for

the latter, the parties should brief their respective positions to the Court for resolution.

        IT IS FINALLY ORDERED that any relief requested not expressly granted herein is

DENIED.

        SIGNED this 21st day of April, 2020.




                                                ELIZABETH S. ("BETSY") CHESTNEY
                                                UNITED STATES MAGISTRATE JUDGE




                                                   4
